DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 10/18/2021. Claims 1-20 are pending in this application. Claims 9-14 are withdrawn. 
	Claims 1-8 & 15-20 are examined in this Office Action.
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 3, is objected because it is conflicted with reading into claim 1, because the active layer is formed after forming the etch stop layer. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shieh et al. (US 2014/0138673). 
	Re claim 1, Shieh teaches, Figs. 3-7, [0042-0045, 0050], a manufacturing method of an array substrate, comprising: 
-providing a base substrate (52); 
-forming a semiconductor layer (58) on the base substrate (52); 
-depositing an etch stop layer material (60) on the semiconductor layer (58); 
-forming an etch stop layer (60) by subjecting the etch stop layer material to a wet etching process (e.g. generally a wet etch) [0045]; and 
-after the forming the etch stop layer (60), forming an active layer (58) by subjecting the semiconductor layer (58) to a dry etching process (e.g. a simply dry etch) [0045], 
wherein the active layer (58) comprises a first region (center region) and a second region (left right regions) surrounding the first region, and an orthographic projection of the etch stop layer (60) on the base substrate (52) completely coincides with an orthographic projection of the first region of the active layer (58) on the base substrate (52).

    PNG
    media_image1.png
    208
    483
    media_image1.png
    Greyscale

	Re claims 2 & 3, Shieh teaches, Figs. 3-7, [0044-0045, 0047], the forming the etch stop layer comprises: forming a mask pattern (62, 64) on the etch stop layer material; and etching etch stop layer material (60) uncovered by the mask pattern (62, 64) and located on 
	Re claims 5 & 16, Shieh teaches forming a source electrode and a drain electrode (66) on the etch stop layer (60), wherein, each of the source electrode and the drain electrode (66) is in contact with a portion of the second region of the active layer (58) (Fig. 9, [0048]]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4, 6, 7, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shieh in view of Han et al. (US 2013/0075731).
	The teachings of Shieh have been discussed above. 
Re claim 4, 15 & 20, Shieh teaches a thickness of the etch stop layer is at least 500nm thick and is etched/patterned [0044], but does not explicitly teach along a direction parallel with the base substrate, a minimum distance between an edge of the etch stop layer and an edge of the active layer is in a range of 0.5-1.5 um.
	Han teaches “a side surface of the etch stop layer 150 are etched 0.05 um to 0.15 um” [0036]. 
	As taught by Han, one of ordinary skill in the art would utilize the above teaching to obtain a minimum distance between an edge of the etch stop layer and an edge of the active layer is in a range of 0.5-1.5 um, because distance between edge to edge of layers is known known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited distance through routine experimentation to achieve desired characteristics of the formed device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Han in combination Shieh due to above reason. 
 	Re claims 6 & 17, Shieh/Han does not explicitly teach an etching liquid used in the wet etching process has an etch selectivity ratio of the etch stop layer material to the semiconductor layer which is greater than 1000:1. 
	Shieh teaching wet etch process [0044], and Han teaches etching liquid [0011], the etching solution has larger etching selectivity to the etch stop layer to the gate insulating layer [0037], and materials of the etching layer (150) and semiconductor layer (140) [0032-0033] (similar to materials used in the claimed invention). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Shieh/Han 
Re claims 7 & 18, in combination cited above, Han teaches a material of the etching stop layer comprises at least one selected from the group consisting of an oxide of silicon, a nitride of silicon, and a combination thereof [0033]. 
5.	Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shieh in view of Jang (US 2014/0021499). 
	The teachings of Shieh have been discussed above. 
Re claims 8 & 19, Shieh does not teach the semiconductor layer is a poly-silicon layer, and the forming the semiconductor layer on the base substrate comprises: depositing an amorphous silicon layer on the base substrate, and crystallizing, by a laser annealing process, the amorphous silicon layer to form the poly-silicon layer. 
Jang teaches “When the semiconductor layer 121 is formed of polysilicon, amorphous silicon is formed and crystallized into polysilicon. In order to crystallize amorphous silicon, rapid thermal annealing (RTA), solid phase crystallization (SPC), excimer laser annealing (ELA)…” [0041]. 
As taught by Jang, one of ordinary skill in the art would utilize the above teaching to deposit an amorphous silicon layer and crystallize by a laser annealing process to form polysilicon layer as claimed, because it is recognized as a known process in the art to cover an amorphous to polysilicon in order to improve device performance. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jang in combination Shieh due to above reason. 
Response to Arguments

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        10/25/21